Citation Nr: 0844002	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-36 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for gout.

3.  Entitlement to a disability rating greater than 
10 percent for pseudofolliculitis barbae (PFB).



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefits sought on appeal.  Hearings 
were held on the veteran's claims at the RO in February 2005 
and in September 2006.  Although the veteran requested a 
Travel Board hearing, he failed to report for his scheduled 
hearing in September 2008.

The Board observes that, in a January 1975 rating decision, 
the RO denied the veteran's claim of service connection for 
bilateral pes planus.  The Board also observes that, in a 
March 1999 rating decision, the RO essentially reopened and 
denied the veteran's claim of service connection for gout.  
The veteran did not appeal either of these decisions and they 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for bilateral pes planus and for gout are 
as stated on the title page.  Regardless of the RO's actions, 
however, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 1975 rating decision, the RO denied the 
veteran's claim of service connection for bilateral pes 
planus.

3.  New and material evidence has not been received since 
January 1975 in support of the veteran's claim of service 
connection for bilateral pes planus.

4.  In a March 1999 rating decision, the RO denied the 
veteran's claim of service connection for gout.

5.  New and material evidence has not been received since 
March 1999 in support of the veteran's claim of service 
connection for gout.

6.  There is no evidence that the veteran's service-connected 
PFB is manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement, or that it affects 20 to 
40 percent of the entire body or exposed areas of the body or 
requires systemic therapy for a total duration of 6 weeks or 
more, but not constantly, during a 12-month period.


CONCLUSIONS OF LAW

1.  The January 1975 RO decision, which denied the veteran's 
claim of service connection for bilateral pes planus, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104 (2008).

2.  Evidence received since the January 1975 RO decision in 
support of the claim of service connection for bilateral pes 
planus is not new and material; accordingly, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The March 1999 RO decision, which denied the veteran's 
claim of service connection for gout, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2008).

4.  Evidence received since the March 1999 RO decision in 
support of the claim of service connection for gout is not 
new and material; accordingly, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The criteria for a disability rating greater than 
10 percent for pseudofolliculitis barbae (PFB) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, Diagnostic Code (DC) 7899-7806 (in effect 
prior to and after August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2004 and in April 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service, showing that his service-connected PFB had 
worsened, and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support reopening the previously denied claims of 
service connection for bilateral pes planus or for gout.  The 
evidence also does not support granting an increased rating 
for the veteran's service-connected PFB.  Thus, any failure 
to notify and/or develop these claims under the VCAA cannot 
be considered prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The March 2004 and April 2006 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claims of service connection for 
bilateral pes planus and for gout, and noted the evidence 
needed to substantiate the underlying claims.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

The Board notes that the Court recently clarified VA's notice 
obligations in increased rating claims.  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran 
in this case received Vazquez-Flores notice in May 2008.  In 
response to all of this notice, the veteran notified VA in 
May 2008 that he had no further information or evidence to 
submit in support of his claims.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for 
bilateral pes planus and for gout are not being reopened, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  Similarly, because the veteran's increased rating 
claim for PFB is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted in the Introduction, however, 
the veteran failed to report for his scheduled Board hearing 
in September 2008.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file.

The veteran has contended that he was treated at the VA 
Medical Center in Dallas, Texas, between July 1974 and 
December 1975.  A review of the claims file shows that this 
facility notified the RO in July 2005 that, in response to a 
request for these records, no such records were available.  
The RO formally determined in September 2005 that these 
records were not available.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for post-traumatic brain 
syndrome because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The veteran has been provided with VA examinations to 
determine the current nature and severity of his service-
connected PFB.  Accordingly, and because new and material 
evidence has not been received to reopen the veteran's 
previously denied service connection claims for bilateral pes 
planus and for gout, the Board concludes that examinations 
are not necessary.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran seeks to reopen previously denied claims of 
service connection for bilateral pes planus and for gout.

As noted in the Introduction, in January 1975, the RO denied 
the veteran's claim of service connection for bilateral pes 
planus.  Also as noted in the Introduction, in March 1999, 
the RO denied the veteran's service connection claim for 
gout.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Because the 
veteran did not appeal either of these decisions, the January 
1975 and March 1999 RO decisions became final.

The veteran filed his application to reopen his previously 
denied service connection claim for gout in statements on a 
signed VA Form 21-4138 which was date-stamped as received by 
the RO on January 22, 2004.  The veteran also filed his 
application to reopen his previously denied service 
connection claim for bilateral pes planus in statements on a 
signed VA Form 9 which was date-stamped as received by the RO 
on November 7, 2005.  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable only to claims 
filed on or after August 29, 2001.  Because the veteran filed 
his application to reopen his claim of service connection for 
gout on January 22, 2004, and because he filed his most 
recent application to reopen his claim of service connection 
for bilateral pes planus on November 7, 2005, the amended 
version of 38 C.F.R. § 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen a claim 
of service connection for bilateral pes planus, the evidence 
before VA at the time of the prior final RO decision in 
January 1975 consisted of the veteran's service medical 
records.  In the narrative for this rating decision, the RO 
noted that the veteran's enlistment physical examination had 
shown third degree bilateral pes planus and he had reported a 
history of flat feet all of his life but no special foot 
problems.  There was no evidence that his bilateral pes 
planus was aggravated by active service.  Thus, the claim was 
denied.

The newly submitted evidence consists of the veteran's post-
service VA treatment records, his Social Security 
Administration (SSA) records, and his testimony at his 
February 2005 and September 2006 RO hearings.

The veteran testified at his February 2005 RO hearing that he 
first was treated for bilateral pes planus in 1975 at the VA 
Medical Center in Dallas, Texas.  

The post-service VA treatment records show that, on 
outpatient treatment in August 2005, the veteran complained 
of bilateral arch pain and that his feet "just give out some 
times."  He reported a long history of painful feet and 
"flat feet."  Objective examination showed a bony 
protrusion over the medial first metacarpophalangeal joint 
(MPJ), mild hammer toe, obvious pronation gait bilaterally, 
and pes planus.  X-rays showed degenerative changes at the 
first metacarpophalangeal joint.  The assessment was pes 
planus with painful feet.

In December 2005, the veteran complained of arch pain which 
had lasted for many years.  He denied any significant history 
of podiatry surgery or trauma or any past use of over-the-
counter medication or functional supports.  Objective 
examination showed bilateral pinch hallux, flexible fifth 
hammer toe bilaterally, no hallux limitus, bilateral 
metatarsal and arch tenderness, bilateral forefoot valgus, 
early hallux abducto valgus bilaterally, early tailor's 
bunions, an apropulsive gait with heel everted.  The 
assessment was a mechanically unstable foot with severe 
bilateral pronation associated with rear foot varus, severe 
pes planus, and a short right leg.

In April 2006, the veteran's complaint was unchanged.  The 
veteran reported that his left foot subtalar joint was very 
painful with posterior lateral swelling.  The veteran was 
prescribed orthotic supports for his feet.  In an addendum, 
it was noted that x-rays of the veteran's feet showed 
symmetric and equal bone lengths with slight pelvic tilt with 
the right side slightly higher than the left side.

At his September 2006 RO hearing, the veteran testified that 
his feet swelled constantly and it was difficult for him to 
walk for more than a few blocks without bilateral foot pain.

The veteran's SSA records, obtained in August 2007, contain 
duplicates of his VA outpatient treatment records. In October 
2005, the veteran was awarded SSA disability benefits for 
affective or mood disorders and for hypertensive 
cardiovascular disease.

With respect to the veteran's application to reopen a claim 
of service connection for bilateral pes planus, the Board 
notes that the evidence which was of record in January 1975 
showed that the veteran's condition pre-existed service and 
was not aggravated by active service.  The new evidence shows 
complaints of and treatment for bilateral pes planus 
beginning in 2005; however, none of the veteran's post-
service VA treating physicians related this complaint to 
active service.  As noted, there were no records available 
supporting the veteran's allegation of post-service treatment 
at VA facilities in 1974 or 1975 (within the first post-
service year); accordingly, it appears that, following 
service separation in 1974, the veteran was not treated for 
his bilateral pes planus until 2005.  Although this evidence 
is new, in that it has not been submitted previously to 
agency adjudicators, it is cumulative or redundant of the 
evidence at the time of the prior decision finding that the 
veteran's bilateral pes planus pre-existed active service and 
was not aggravated by active service.  Thus, it is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  Because new and material 
evidence has not been received, the Board finds that the 
previously denied claim of service connection for bilateral 
pes planus is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for gout, the evidence before VA at the 
time of the prior final RO decision in March 1999 consisted 
of the veteran's service medical records and post-service 
treatment records.  In the narrative for this rating 
decision, the RO noted that the veteran's service medical 
records were negative for gout.  The veteran's post-service 
VA and private treatment records showed treatment for gout 
but no medical nexus to active service.  Thus, the claim was 
denied.

The newly submitted evidence consists of additional VA 
outpatient treatment records and the veteran's RO hearing 
testimony.

The newly submitted VA outpatient treatment records show 
that, in a February 2005 note, a VA physician stated that the 
veteran had been under his care at the VA Medical Center in 
Waco, Texas, since April 17, 1997, for treatment of 
"recurrent gouty arthritis involving several joints."  The 
veteran experienced recurrent gout flare-ups and had been 
getting treatments to prevent gout.

At his February 2005 RO hearing, the veteran testified that 
he first was diagnosed with gout in 1992.  At his September 
2006 RO hearing, the veteran testified that, when he 
experienced gout in his legs, he had to lay down for "at 
least a day" or more to get his bilateral leg swelling under 
control.

Following VA outpatient treatment in September 2006, the 
assessment included a history of gout.

With respect to the veteran's application to reopen a claim 
of service connection for gout, the Board notes that the 
evidence which was of record in March 1999 consisted of VA 
and private medical records showing treatment for gout but no 
medical nexus to active service.  The newly submitted 
evidence shows additional post-service treatment for 
recurrent bouts of gout and a history of gout.  There still 
is no medical evidence relating the veteran's gout to active 
service.  Although this evidence is new, in that it has not 
been submitted previously to agency adjudicators, it is 
cumulative or redundant of the veteran's contentions at the 
time of the prior claim.  Thus, it is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for gout is not reopened.

The veteran also contends that his service-connected PFB is 
more disabling than currently evaluated.


In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected PFB currently is evaluated as 
10 percent disabling by analogy to 38 C.F.R. § 4.118, 
DC 7899-7806 (dermatitis or eczema).  See 38 C.F.R. § 4.118, 
DC 7899-7806 (2008).

A 10 percent rating is assigned under DC 7806 for dermatitis 
or eczema affecting at least 5 percent but less than 
20 percent of the entire body or exposed areas of the body or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating is assigned for dermatitis or 
eczema affecting 20 to 40 percent of the entire body or 
exposed areas of the body or requiring systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of 6 weeks or more, but not constantly, during 
the past 12-month period.  A maximum 60 percent rating is 
assigned for dermatitis or eczema affecting more than 
40 percent of the entire body or exposed areas of the body or 
requiring constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  DC 7806 also provides that dermatitis 
or eczema can be rated as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805) depending upon the predominant disability.  See 
38 C.F.R. § 4.118, DC 7806 (2008).

The medical evidence indicates that, on VA examination in 
June 2006, the veteran complained of worsening PFB.  Physical 
examination showed minimal follicle formation about the lower 
half of the face, most pronounced around the margin of the 
mouth on the left with a minimal amount on the chin and the 
anterior surface of the neck, no local heat, no redness, no 
tenderness, and no scarring or disfigurement.  The VA 
examiner stated that the percentage of exposed area and the 
percentage of the entire body affected by the veteran's PFB 
was 4 percent.  The veteran currently shaved his face once a 
week.  The impression was PFB involving the lower half of the 
face and the anterior neck, minimal disability, currently 
partially contained with treatment and minimal disability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating greater than 10 percent for pseudofolliculitis barbae 
(PFB).  There is no evidence that the veteran's service-
connected PFB affects 20 to 40 percent of the entire body or 
exposed areas of the body or requires medication for a total 
of 6 weeks or more, but not constantly, in a 12-month period 
such that an increased rating is warranted.  See 38 C.F.R. 
§ 4.118, DC 7806 (in effect prior to and since August 30, 
2002).  The only evidence relevant to the veteran's increased 
rating claim for PFB consisted of the VA examination report 
in June 2006; at that time, although the veteran complained 
of worsening PFB, physical examination showed minimal 
follicle formation about the lower half of the face with no 
local heat, redness, tenderness, scarring, or disfigurement.  
The VA examiner stated that the percentage of exposed area 
and the percentage of the entire body affected by the 
veteran's PFB was 4 percent.  This examiner also concluded 
that the veteran's service-connected PFB was, at worst, 
minimally disabling.  Absent evidence showing that the 
veteran's service-connected PFB has worsened, the Board finds 
that a disability rating greater than 10 percent is not 
warranted.

The Board notes that the veteran is not entitled to 
additional compensation for his service-connected PFB under 
other potentially applicable rating criteria for evaluating 
skin disabilities.  DC 7800 provides a series of ratings for 
head, face, and neck scars which meet certain characteristics 
of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (in effect 
prior to and since August 30, 2002).  DC 7803 provides a 
10 percent rating for an unstable superficial scar.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  DC 7804 provides 
that other scars should be rated based on limitation of 
motion of the affected body part.  DC 7805 provides that 
other scars will be rated based on the limitation of motion 
of the affected body part.  In this case, there is no medical 
evidence that the veteran's PFB is manifested by disfiguring 
scars or meets any of the characteristics of scar 
disfigurement.  There also is no medical evidence 
establishing a compensable rating under DCs 7803, 7804, 
or7805.  In this regard, the Board notes that DC's 7803-7805 
were not changed when DC 7806 was revised.  See 38 C.F.R. 
§ 4.118, DC's 7803, 7804, 7805 (2008).

Finally, the Board notes that the evidence of record from the 
day the veteran filed this claim to the present also supports 
the conclusion that he is not entitled to additional 
increased compensation for his service-connected PFB at any 
other time within the appeal period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of service connection for bilateral pes planus is not 
reopened.

As new and material evidence has not been received, the claim 
of service connection for gout is not reopened.

Entitlement to a disability rating greater than 10 percent 
for pseudofolliculitis barbae (PFB) is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


